DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s response filed 12/09/2021 has been entered. All pending claims have been carefully reconsidered in view of the response.  

Allowable Subject Matter
Claims 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments for patentability of pending claims, set forth on page 2 (last paragraph) through page 4 (first paragraph) are convincing, and the pending claims are indicated as allowable over the prior art of record. In addition, the examiner submits that while there are many different configurations of telecommunications cable clamps, none of the prior art fairly teaches or suggests an optical fiber clamp having, inter alia, a base plate and at least two clamping bodies arranged parallel to each other, such that the clamping bodies are pressed towards one another in one direction via a tensioning device, which is formed either in the base plate or in the base plate and the clamping bodies, in the manner claimed along with other claimed limitation recited in the independent claim 8 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874